Citation Nr: 0031883	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined, inter alia, that a claim 
for 

service connection for a low back disorder had not been 
reopened.  In May 1998 and March 2000, that issue was 
remanded by the Board in order to obtain additional evidence 
and to address due process concerns, respectively.  The claim 
is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to the current adjudication, service connection for 
a low back disorder had been denied most recently in October 
1994 by the RO.  The veteran was notified of that decision, 
and of appellate rights and procedures, but did not indicate 
disagreement therewith within the time period for such 
action.

2.  The evidence received since October 1994, with regard to 
the veteran's claim of entitlement to service connection for 
a low back disorder, is not new.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision, wherein it was 
determined that a claim for service connection for a low back 
disorder had not been reopened, is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) 
(2000).

2.  The evidence received subsequent to the RO's October 1994 
rating decision, wherein it was determined that a claim for 
service connection for a low back disorder had not been 
reopened, again does not serve to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written 

conclusions based on evidence on file at the time the 
claimant is notified of the decision.  38 C.F.R. § 3.104(a) 
(2000).  Such a decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority.  Id.  A claimant has one year from notification of 
a decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7104(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of 

the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, all evidence, both old 
and new, will be considered by VA after it ensures that its 
duty to assist has been fulfilled.

Service connection for a back disorder was first denied in a 
Board decision rendered in April 1988, following review of 
evidence that included the veteran's service medical records 
and the reports of post-service VA and private medical 
treatment.  The evidence also included the transcript of a 
personal hearing, held at the RO in March 1987, at which the 
veteran reported an inservice back injury.  The RO noted, in 
its decision, that the medical evidence showed that the 
veteran had been seen on one occasion during service with 
complaints of a back ache, but that no objective pathology 
affecting the back was reported during service or on his 
separation examination report.  Rather, noted the Board, the 
first objective clinical evidence of low back pathology dated 
from the early 1980s, many years after his discharge from 
service.  The Board found, in denying his claim, that his 
inservice back complaints had been acute and transitory, and 
were resolved without residuals.

In April 1990, the Board again denied service connection for 
a low back disability.  The Board, in that decision, noted 
that service connection for that disorder had been denied 
previously, in April 1988, and that the evidence that had 
been submitted since that date included additional VA 
outpatient treatment reports, the report of April 1988 VA 
hospitalization, and statements from the veteran's sister and 
several longtime acquaintances.  The Board pointed out that 
this evidence reflected only 

recent treatment for a back disorder and, that, while the 
veteran related while hospitalized in April 1988 that his 
back problems were caused by inservice parachute jumps, 
"there is simply no clinical evidence to support this claim."  
The Board observed that, when the veteran was initially 
examined by VA in October 1983, he described back pain of two 
years' duration.  The Board concluded, in finding that the 
veteran's claim for service connection for a low back 
disorder had not been reopened, that the evidence received 
since the Board's April 1988 decision did not demonstrate 
that the veteran's chronic low back disorder had its onset in 
service or that arthritis had been demonstrated within one 
year following his discharge from service.

In December 1993, the RO found that new and material evidence 
had not been received that would serve to reopen the 
veteran's claim for service connection for a low back 
disorder, following receipt of evidence that included the 
report of a November 1993 VA examination.  The RO found that 
this evidence was cumulative and redundant in nature, did not 
bear directly upon the specific issue at hand, and was not 
significant, either by itself or with evidence previously 
considered, so as to warrant consideration in order to decide 
fairly the merits of the veteran's claim.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by means of a letter from the RO dated December 
17, 1993.  No NOD was received within one year thereafter.

In October 1994, the RO, in response to a letter from the 
veteran, again determined that a claim for service connection 
for a low back disorder, characterized at that time as 
residuals of a back injury, had not been reopened.  The RO 
noted that the veteran, in his letter, had referred to 
treatment accorded him by several private physicians, but 
also noted that requests for medical records from the 
physicians identified by the veteran had been returned by the 
Postal Service as undeliverable.  The veteran was notified of 
the RO's decision, and of appellate rights and procedures, by 
means of a letter dated October 13, 1994.  No NOD was 
thereafter received within the one-year time period for such 
action.


The evidence received since October 1994 consists primarily 
of VA medical records, indicating treatment for disorders not 
here at issue, and the reports of private medical records 
dated in 1994 and 1996 reflecting treatment at that time for 
low back problems, characterized in September 1996 as 
lumbalgia, lumbar spine degenerative disc disease, and lumbar 
spine osteoarthritis.  This evidence, while new in that these 
records had not previously been associated with the veteran's 
claims folder, are not new as that term was defined in 
Colvin, supra; that is, these records do not present new 
information.  The post-service manifestation of a low back 
disability that encompassed arthritis had been of record, and 
discussed by the Board, in its prior decisions.  This 
evidence does not demonstrate that the veteran's current low 
back disorder was initially present during his period of 
service, or that it is otherwise related to that service; 
likewise, it does not demonstrate that lumbar spine arthritis 
had been manifested within one year after his separation from 
service.  See Evans, supra.

Where a claim has not been reopened, VA may be obligated to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  In 
this case, the veteran was notified, by means of the rating 
decisions, statements of the case, and supplemental 
statements of the case issued in the course of this 
adjudicatory proceeding, of the reason for the denial of his 
claim and of the need for evidence showing a link between his 
current disorder and his active service.  Moreover, here, 
unlike the situation in Graves, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could provide the new 
and material evidence needed to reopen his claims.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996). 


In view of the foregoing, the Board must conclude that new 
and material evidence has not been submitted, and that the 
veteran's claim for service connection for a low back 
disorder has not been reopened.


ORDER

A claim of entitlement to service connection for a low back 
disorder has not been reopened.  The benefits sought on 
appeal remain denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 6 -


